Citation Nr: 1228571	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  97-29 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) with a history of adjustment disorder, rated as 10 percent disabling prior to April 27, 1998.

2.  Evaluation of PTSD with a history of adjustment disorder, rated as 30 percent disabling from April 27, 1998, to April 9, 2003.  

3.  Evaluation of PTSD with a history of adjustment disorder, rated as 50 percent disabling from April 9, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to March 1970 and from September 1984 to August 1996. 

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This case was remanded by the Board for further development in October 2004 and February 2012.  

The issues of entitlement to service connection for sleep apnea and gastroesophageal reflux disease (GERD) claimed as secondary to the service connected PTSD has been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Prior to April 27, 1998, PTSD with a history of adjustment disorder was manifested by no more than mild impairment.  

2.  From April 27, 1998 to April 9, 2003, PTSD with a history of adjustment disorder was manifested by low energy level, poor sleep, decreased concentration, suicidal ideation, irritability and intrusive combat related nightmares.  

3.  PTSD with a history of adjustment disorder is manifested by sleep difficulty, distrust of others, nightmares, irritability, problems with concentration, anger issues, memory problems, depression and avoidance of crowds.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent prior to April 27, 1998, for PTSD with a history of adjustment disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (1996).

2.  The criteria for a rating of 50 percent, but no higher, from April 27, 1998, to April 9, 2003, for PTSD with a history of adjustment disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).

3.  The criteria for a rating higher than 50 percent for PTSD with a history of adjustment disorder have not been met at any time during the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA specifically is to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in January 2002 and March 2006.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims. 


Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the RO has assigned a staged rating.  

The Veteran's PTSD with a history of adjustment disorder is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  

The rating criteria for evaluating mental disorders were amended during the pendency of this appeal.  Under the rating criteria effective February 3, 1988, a 10 percent evaluation was warranted for PTSD when the veteran's symptoms, to include emotional tension or other evidence of anxiety, were productive of mild social and industrial impairment.  A 30 percent evaluation was warranted for PTSD when the veteran's symptoms resulted in a definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and where psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  The term "definite" was to be construed as "distinct, unambiguous, and moderately large in degree," representing a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993), 59 Fed. Reg. 4752 (1994); Hood v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent evaluation was warranted for PTSD where the ability to establish or maintain effective or favorable relationships with people was considerably impaired and where the reliability, flexibility and efficiency levels were so reduced by reason of psychoneurotic symptoms as to result in considerable industrial impairment.  A 70 percent evaluation required that the ability to establish and maintain effective or favorable relationships with people be severely impaired and that the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Effective November 6, 1996, the General Rating Formula provides for a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Analysis

PTSD Prior to April 27, 1998 

The Veteran has appealed the assignment of a 10 percent rating for PTSD with a history of adjustment disorder prior to April 27, 1998.  

In the October 1996 VA examination, it was stated that the Veteran had been separated from his wife for three years but that his daughter remained with him.  He experienced nightmares two to three times a week, intrusive thoughts and tended to sleep for no more than four hours a night.  He described hypervigilance and some startle response.  He was able to get along with other workers in a supervisory position and he felt that he dealt with people reasonably well.  His concentration was described as somewhat difficult.  The Veteran socialized with people but he preferred to stay to himself.  He related that he enjoyed the companionship of his daughter and that he went out at times to restaurants.  

Examination revealed that the Veteran was neat and clean in his appearance.  He established a good rapport but was hypervigilant during the examination in response to shadows and noise from outside of the room.  He was of average intelligence and oriented.  PTSD was diagnosed, and a GAF score of 62 was assigned.  The VA examiner expressed that the Veteran was generally functioning quite well.  He had a few friends and got along well with his coworkers while maintaining his own social distance.  The examiner also stated that the Veteran was responsible for caring for his daughter.  

As noted above, the rating criteria for evaluating mental disorders were amended during the pendency of this appeal.  As such, the Veteran is entitled to consideration of his claims for a higher initial rating for PTSD under both the old and new criteria for this time period.  

To warrant a higher rating under the old rating criteria, the evidence must show that the Veteran's symptoms resulted in a definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and that psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  While he was separated from his wife during this time frame, he nevertheless cared for his daughter.  He had a few friends, socialized and got along well with his co workers.  The above demonstrates an ability to establish or maintain effective and wholesome relationships with people.  

The Board further notes that during this time, the Veteran was employed in a supervisory position and he dealt with people reasonably well.  The evidence is devoid of a showing of industrial impairment.  Rather, during this time frame the Veteran was "generally functioning quite well."  In light of the findings above, the criteria for a rating higher than 10 percent disabling under the old rating criteria are not met.  

To warrant a higher rating under the rating criteria effective November 6, 1996, the evidence must show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  During this period of time, although separated from his wife, the Veteran raised his daughter and enjoyed spending time with his daughter.  He was employed in a supervisory position and reportedly got along with other workers in his position.  He socialized with people and had a few friends.  Examination revealed he was oriented, of average intelligence, and had a clean appearance.  Although the Veteran had sleep difficulty, intrusive thoughts and concentration problems, the VA examiner expressed that the Veteran was generally functioning quite well.  These findings do not justify a rating higher than 10 percent disabling under the new rating criteria.  In this regard, the evidence was devoid of a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered, but not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for this period of time the Veteran's GAF score was 62.  His GAF score indicates some mild symptoms and is consistent with the criteria for the assigned 10 percent disability rating and no more.  

As shown above, a higher rating is not warranted prior to April 27, 1998, under either the old or new rating criteria for evaluating mental disorders.  The Board notes that the Veteran has been competent and credible when reporting his symptoms.  The Board also recognizes the notations of sleep difficulty, concentration problems, hypervigilance and some startle response.  The above symptoms, however, even when accepted as true, do not warrant a 30 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. at 443.  

In sum, the Veteran's symptoms were more characteristic of a disability picture contemplated by a 10 percent rating and no more during this time.  Accordingly, the appeal for the period prior to April 27, 1998, is denied.  

PTSD from April 27, 1998, to April 9, 2003

The Veteran has appealed the assignment of a 30 percent rating for PTSD with a history of adjustment disorder from April 27, 1998, to April 9, 2003.  

In the April 1998 VA examination, it was related that the Veteran had ongoing depression and mood problems as well as considerable symptoms of PTSD.  He often had spontaneous crying spells and did not know exactly why he was crying.  He related being sad and noted frequent but not consistent suicidal thoughts.  The Veteran stated he had not acted on his thoughts.  He described intense nightmares and no more than four hours of sleep a night.  At times, he would meet his neighbor who also had sleep problems in the middle of the night to talk.  The Veteran was often irritable and lacked initiative to undertake any activities.  He denied having any interests in going to the movies, sporting events, or other activities.  He stopped membership in the two clubs he belonged to, stopped playing basketball, and gave up hunting and fishing.  Although he would start a book, he lost interest thereafter in reading and could not finish reading books.  It was related that his concentration was diminished and he found himself losing his car keys and other objects around the house.  He had periods of excessive energy, inflated self esteem, decreased need for sleep and impulsive spending.  He also had somewhat chronic periods of racing thoughts.  

The Veteran last worked 15 months earlier at a cell phone store.  He was unproductive at work, and by mutual agreement he left that job and had not worked since that time.  He lived with his girlfriend that he met approximately six months prior.  He described her as his only friend and confidant.  Aside from his girlfriend and neighbor, he described no significant friendships but related having acquaintances.  

Examination revealed the Veteran was quite depressed.  His speech was logical without loose associations.  He spoke with a mild stutter.  His affect was mildly labile and he presented in a depressed fashion without significant signs of hypomania.  He admitted to ongoing suicidal ideation with no immediate intent.  He denied homicidal ideation, hallucinations or delusions.  His recent and remote memory was limited.  He was oriented and able to recall two of three objects at five minutes.  

The VA examiner opined that the Veteran had PTSD of a moderate severity.  The examiner stated that the Veteran's ability to function was limited by his low energy level, poor sleep, decreased concentration, suicidal ideation and intrusive combat related nightmares.  PTSD, moderate, was diagnosed.  A GAF score of 48 was assigned.  

The Veteran reported that he was unemployed in May 1999.  He related that he spent his day doing activities such as reading, visiting his neighbor, gardening and spending time with his cat and dogs.  He was in the process of a divorce and had three adult children.  He spoke to his brother, who served in Vietnam, two to three times a week.  Examination revealed he was neatly dressed, friendly and cooperative.  His speech content was logical and coherent, and there was no evidence of psychotic processes.  His affect was initially even becoming tearful when asked to talk about his mood.  He reported symptoms of depressed mood, irritability, tearfulness, isolative behavior, fluctuating appetite, decreased interest in activities and feelings of helplessness.  He admitted to suicidal thoughts but denied active suicidal ideation.  He reported symptoms of intrusive memories, traumatic nightmares and tremendous guilt.  

In February 2002, the Veteran complained of insomnia and anxiety related to his PTSD.  He continued to report sleep problems.  The Veteran related that he lived alone and was disgusted by his dependency on medication.  

Feelings of depression, difficulty concentrating, sleeping problems, crying spells, frequent nightmares and some mental confusion were reported.  He appeared to have adequate insight and motivation.  

In March 2003, the Veteran expressed that he continued to struggle with nightmares and difficulty sleeping.  He had some problems with irritability, feeling estranged from others and distrust of other veterans. 

In light of the above, the Board finds that an evaluation of 50 percent disabling for PTSD with a history of adjustment disorder is warranted from April 27, 1998.  In this regard, a 50 percent rating under the new rating criteria have been met, i.e. occupational and social impairment with reduced reliability and productivity.  

During this period of time, the Veteran reported irritability and a lack of initiative to undertake any activities.  He denied having any recreational interests.  His concentration was diminished, and recent and remote memory was limited.  Aside from his girlfriend and neighbor, he described no significant friendships but related having acquaintances.  He also had frequent but not consistent suicidal thoughts.  The Veteran was shown to be unproductive at work, and by mutual agreement he left that job and had not worked since that time.  The VA examiner opined that the Veteran had PTSD of a moderate severity and it was related that the Veteran's ability to function was limited by his low energy level, poor sleep, decreased concentration, suicidal ideation and intrusive combat related nightmares.  These findings warrant more than a 30 percent rating.  Rather, a rating of 50 percent disabling is justified.  

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126 ), it is notable that for the period considered in this appeal the appellant's GAF score was 48.  A GAF score of 48 indicates that there is serious impairment in several areas.  In the view of the Board, the GAF score is consistent with the Veteran's PTSD symptomatology and the assignment of a 50 percent rating. 

The evidence, however, is against an evaluation higher than 50 percent disabling for this period of time under this rating criteria.  In this regard, the Veteran has been competent and credible when reporting his symptoms.  The Board acknowledges his reports of suicidal thoughts, decreased concentration, memory problems, sleep difficulty and depressed mood.  These manifestations, even when accepted as true, do not warrant a 70 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. at 443.  Although he admitted to ongoing suicidal ideation, he had no immediate intent.  He had logical speech, was oriented and appropriately dressed during his examinations.  He appeared to have adequate insight and motivation, and denied homicidal ideation, hallucinations and/or delusions.  Moreover, he maintained a relationship with his girlfriend and neighbor.  

The medical and lay evidence as well as the GAF scores establish that there was occupational and social impairment with reduced reliability and productivity during the applicable period of time.  The manifestations, however, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In sum, for this period of time, the Veteran's symptoms were more characteristic of a disability picture that is contemplated by a 50 percent rating but no higher. 

As noted above, the Veteran is entitled to consideration of his claim for a higher initial rating for PTSD under both the old and new criteria for this time period.  To warrant a rating higher than 50 percent disabling under the old rating criteria, the evidence must show that the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired and that the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  Although he reported isolative behavior, he nevertheless maintained a relationship with his girlfriend and neighbor during this time.  He also related having weekly contact with his brother.  The above demonstrates an ability to establish and maintain effective or favorable relationships with people.  The Board acknowledges that the Veteran was unemployed during this time frame.  The Board finds, however, that the evidence is devoid of a showing that he had psychoneurotic symptoms of such severity and persistence that there was severe impairment in his ability to obtain or maintain gainful employment.  Rather, it was reported that he was unproductive at work, and by mutual agreement he left that job and had not worked since that time.  

In sum, whether considered under the old or new rating criteria, the evidence supports a rating of 50 percent disabling but no higher for this period of time.

PTSD from April 9, 2003

The Veteran has appealed the 50 percent rating for PTSD with a history of adjustment disorder from April 9, 2003.  

In the April 2003 VA examination, the Veteran expressed that he lived with his fiancée of eight years.  He was unemployed and had not worked since 1997.  He did not belong to any clubs or organizations and had some acquaintances in Kentucky but none in Denver.  The Veteran stated he did not go to church as often as he felt he should.  He liked to fish, cook, watch sports on television, play cards and talk to friends on the phone from time to time.  He reported sleep difficulties, crying spells and feelings of hopelessness/helplessness.  He was not suicidal but was irritable at times.  He reported problems with concentration and was concerned that he would lose control of his anger.  The Veteran recanted an incident involving him stalking a man who disrespected his daughter.  He stated he tracked the man down in a store and had him apologize.  The Veteran was carrying a gun in his pants at the time.  

Examination revealed the Veteran was casually dressed and was quite articulate.  There were no soft signs of psychosis and/or delusions or hallucinatory experiences.  His speech was normal in rate and volume, cause and effet thinking was maintained and there was no current suicidal or homicidal ideation.  He was oriented and recent/remote memory was grossly intact.  His judgment was adequate for the situation.  The VA examiner related that the Veteran seemed most troubled with irritability.  PTSD was diagnosed and a GAF score of 48 was assigned.  

In August 2004, the Veteran expressed that he had been married for a year to his second wife.  He experienced dreams about the war every night and related that his memory was worsening.  He had trouble sleeping and was irritable.  Examination revealed he was alert, oriented, pleasant and cooperative.  His insight appeared very good, and his memory was intact for recent and remote events, although he had a vague complaint of worsening memory.  His intelligence was average to above average and there was no evidence of thought disorder or psychosis.  He denied suicidal or homicidal ideation.  His mood was euthymic, and his affect was congruent.  He expressed that he loved to fish and had bought a new boat.  It was noted that the Veteran did not like to be around people and had nightly dreams of combat.  PTSD was diagnosed, and a GAF score of 65 was assigned.  

A GAF score of 55 was assigned in September 2004.  Examination in December 2004 revealed the Veteran's mood/affect was dysphoric/sad, sleep was about three to four hours, insight was fair and judgment good.  He was without suicidal or homicidal ideation.  In March 2005, he was found to have a dysphoric mood and his affect was appropriate to mood.  He slept about four to five hours, had fair insight and good judgment.  Again, he was without suicidal or homicidal ideation.  

The Veteran appeared casually dressed and well groomed for his August 2005 evaluation.  His psychomotor activity and speech were normal, and his thought process and judgment were deemed fair.  He was without delusional thought.  He expressed having suicide thoughts from time to time but did not want anyone to have to clean up the mess.  He denied current suicide ideation.  When asked about homicidal thoughts, he related that it was difficult for him to walk away if pushed to the edge.  He related that he last thought about killing someone in April 2005 but did not do so because someone intervened.  He denied current homicidal ideation.  

It was related that he lived with his wife, mother in law and adult daughter.  He described his relationship with his wife as "beautiful."  He reported that he raised 16 pet goats and was considering opening a petting zoo.  He also collected guns.  Nightmares, avoidance of crowds, sleep problems, irritability, anger issues, lack of trust, memory loss, concentration problems, isolation and depression were reported by the Veteran.  He reported symptoms of reexperiencing war zone events, hypervigilance, detachment and estrangement, intrusive thoughts, diminished interest in activities, sense of foreshortened future, exaggerated startle response, guilt, depressed mood, and intense psychological distress and physiological reactivity.  A GAF score of 50 was assigned.  

The Veteran was alert, oriented, and manifested linear and goal-directed thinking processes in October 2009.  His speech was normal in rate and rhythm, and his mood was euthymic with affect very appropriate to content.  He denied current suicidal ideations with protective factors being a strong will to live, plans for the future and positive social support.  He denied homicidal ideation.  He conveyed that he and his wife addressed relationship tension but reported positive decisions being made.  

In November 2009, the Veteran's wife related that she noticed the Veteran declining in the previous five years and that he was isolative from friends and family and the things that he used to do such as reading, writing, dancing, eating out and fishing.  She stated that he lived with depression, feelings of guilt and loss of self worth.

In January 2011, the Veteran was alert, oriented, and manifested linear and goal-directed thinking processes.  His speech was normal in rate and rhythm, and his mood was somewhat depressed secondary to current marital distress.  He denied current suicidal ideations with protective factors being positive social support through friends and family.  He was without homicidal ideation.  

In March 2011, the Veteran was alert, oriented, and manifested linear and goal-directed thinking processes.  His speech was normal in rate and rhythm, and his mood was moderately depressed related to situational variables.  He denied current suicidal ideation, conveying good reality testing, positive coping skills and hopefulness regarding the future.  He was without homicidal ideation.  

The Veteran was afforded a VA examination in April 2012.  His PTSD symptoms were noted to cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  His symptoms included depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  Examination revealed the Veteran's appearance and hygiene were optimal.  His speech was normal, and he was oriented.  He denied any history of psychosis.  His mood was pleasant with congruent affect.  He denied any current suicidal or homicidal ideations and physiological reactivity.  He described a dislike for crowds, avoidance of places, hypervigilance and distrust of others.  He reported feelings of detachment, being easily startled by noises and sleep problems.  The Veteran did not have a diminished interest in activities, and he described the things he enjoys.  He reported a love for guns, fishing reels and his dogs.  He denied a sense of foreshortened future and reported intermittent sleep patterns, irritability and feeling on the edge.  According to the examiner, the Veteran's mild problems with attention and memory appeared to be more related to his mild traumatic brain injury.  

The examiner related that the Veteran appeared to continue to have significant PTSD symptoms which also include some depressive symptoms that have waxed and waned over the years.  The examiner stated that despite the Veteran's reexperiencing symptoms that resurfaced after reading a book about service that he was written in, he continued to experience mild to moderate symptoms within the currently service connected 50 percent given his reported distress and impairment.  The examiner noted that the Veteran's insights appeared to be favorable and he was utilizing his support networks and has since initiated therapy.  A GAF score of 60 was assigned. 

Based on the evidence presented, the Board finds that an evaluation higher than 50 percent disabling for PTSD with a history of adjustment disorder is not warranted.  
To warrant a rating higher than 50 percent disabling under the old rating criteria, the evidence must show that the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired and that the psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  

During this time frame, the Veteran married and remained married.  Although he reported some marital tension, he described his marriage as "beautiful."  He also related having a relationship with his daughter.  It was also related during an examination that he had positive social support through friends and family.  The above demonstrates an ability to establish and maintain effective or favorable relationships with people.  The Board acknowledges that the Veteran has been unemployed.  Although he is unemployed, the Board finds that the evidence is devoid of a showing that he has psychoneurotic symptoms of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Rather, the evidence shows that he did not work and had been unemployed since 1997.  As shown above, the criteria for a rating higher than 50 percent disabling under the old criteria have not been met.  

To warrant a higher rating under the new rating criteria, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  At most, however, the evidence establishes occupational and social impairment with reduced reliability and productivity.  During this period of time, the Veteran married and remained married.  Although he expressed some marital tension, he described his marriage as "beautiful."  He did not work and had been unemployed since 1997.  Although he stated that he did not like to be around people, he expressed that he liked to fish, play cards and talk to friends on the phone.  He collected guns and raised pets.  In his April 2012 examination, he denied that he had a diminished interest in activities.  Rather, he described the things he enjoyed to include a love for guns, fishing reels and his dogs.  

The Veteran has reported worsening memory and problems with concentration, but the evidence establishes that recent/remote memory was intact during his examinations.  Also, the examination in April 2012 revealed his mild problems with attention, and his memory problems appeared to be more related to his mild traumatic brain injury rather than his PTSD.  Examinations have disclosed that the Veteran was adequately groomed, oriented and with adequate judgment and insight.  He was without signs of psychosis, delusions and/or hallucinations.  Although he had suicidal thoughts in the past, he denied suicidal ideations during this time frame.  It is also noted that with the exception of a thought of killing someone in April 2005, he consistently denied homicidal ideations.  Of note, the April 2012 VA examiner found that the Veteran continued to experience mild to moderate symptoms.  The above findings warrant a 50 percent rating but no higher.  

The Veteran has been competent and credible when reporting his symptoms.  The Board recognizes the Veteran's report of sleep difficulty, distrust of others, nightmares, irritability, problems with concentration, anger issues, memory problems, depression and avoidance of crowds.  The Board also acknowledges the Veteran's wife's November 2009 contentions that the Veteran had become isolative from friends and family and the things that he used to do.  The above symptoms, however, are already considered in the 50 percent rating.  These manifestations do not warrant a 70 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. at 443.  

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for this time frame the Veteran's GAF scores have ranged been 48 and 65.  Although his GAF scores have ranged from mild to serious impairment, his scores are consistent with no more than the criteria for the assigned 50 percent disability rating.  Indeed, the VA examiner who assigned the GAF score of 48 described the disability as "moderate."  Thus, at his worst (GAF score of 48) the scores are consistent with the assignment of no higher than a 50 percent rating. 

In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating but no more.  Accordingly, the claim is denied.  

We have also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The record reflects that the Veteran's disability picture is contemplated by the schedular rating criteria.  Further, the Veteran has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral of the case for extraschedular consideration is not in order. 

Further, the Veteran has been receiving a total disability rating due to individual unemployability since the effective date of the award of service connection for PTSD. 


ORDER

An evaluation higher than 10 percent disabling for PTSD with a history of adjustment disorder prior to April 27, 1998, is denied.  

An evaluation of 50 percent disabling for PTSD with a history of adjustment disorder from April 27, 1998, to April 9, 2003, is granted.  

An evaluation higher than 50 percent disabling for PTSD with a history of adjustment disorder is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


